DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given per email from Dan McClure on 03/07/2022.

The application has been amended as follows: 

This listing of claims will replace all prior versions, and listings, of claims in the application:

Listing of Claims
1. (Currently Amended) A system-on-chip coupled to a system memory, comprising:
a central processing unit; 
a memory controller, coupled between the central processing unit and the system memory; and
a translation agent hardware, coupled to the central processing unit, wherein the translation agent hardware calculates a physical address in response to an access request for the system memory and, based on the physical address, the central processing unit operates the memory controller to access the system memory, 
wherein the translation agent hardware further comprising:
a cache memory that provides a plurality of cache lines to store translation information for calculation of the physical address;
a cache management hardware, using which each cache line is assigned a last-recently used (LRU) index value, cache lines with greater LRU index values are preferentially released to be reassigned; and
a counter, which provides a count value showing an isochronous caching demand to use the cache lines of the cache memory,
wherein the cache management hardware keeps LRU index values of cache lines assigned to non-isochronous caching not lower than the count value, and thereby isochronous caching takes precedence over non-isochronous caching, wherein:
LRU index values of different cache lines have integers from zero to (N-1) for setting; 
N is a total amount of cache lines; and
the LRU index values of the different cache lines are different and are decremented from a start cache line to an end cache line in an initial setting.
2. (Canceled) 
3. (Currently Amended) The system-on-chip as claimed in claim [[2]] 1, wherein:
when an empty cache line is assigned to correspond to a non-isochronous device, its LRU index value is set to the count value, and LRU index values of the other cache lines not lower than the count value are all incremented by 1.
4. (Currently Amended) The system-on-chip as claimed in claim [[2]] 1, wherein:
when a cache line corresponding to a first non-isochronous device is called by a second non-isochronous device, its LRU index value is changed from a reference value to the count value, and the LRU index values of the other cache lines lower than the reference value without being lower than the count value are all incremented by 1. 

5. (Currently Amended) The system-on-chip as claimed in claim [[2]] 1, wherein:
when a cache line corresponding to an isochronous device is called by a non-isochronous device, its LRU index value is changed from a reference value to zero, and the LRU index values of the other cache lines lower than the reference value are all incremented by 1.
6. (Currently Amended) The system-on-chip as claimed in claim [[2]] 1, wherein:
when an empty cache line is assigned to correspond to an isochronous device, its LRU index value is set to zero, and the LRU index values of the other cache lines are all incremented by 1.
7. (Currently Amended) The system-on-chip as claimed in claim [[2]] 1, wherein:
when a cache line corresponding to a first isochronous device is called by a second isochronous device, its LRU index value is changed from a reference value to zero, and the LRU index values of the other cache lines lower than the reference value are all incremented by 1.
8. (Currently Amended) The system-on-chip as claimed in claim [[2]] 1, wherein:
when a cache line corresponding to a non-isochronous device is called by an isochronous device, its LRU index value is changed from a reference value to zero, and the LRU index values of the other cache lines lower than the reference value are all incremented by 1.
9. (Currently Amended) The system-on-chip as claimed in claim [[2]] 1, wherein:
when a cache line with the greatest LRU index value is released and assigned to correspond to an isochronous device, its LRU index value is changed to zero, and the LRU index values of the other cache lines are all incremented by 1; and
when a cache line with the greatest LRU index value is released and assigned to correspond to a non-isochronous device, its LRU index value is changed to the count value, and the LRU index values of the other cache lines greater than the count value are all incremented by 1.
10. (Currently Amended) The system-on-chip as claimed in claim [[2]] 1, wherein:
the count value is limited to lower than N; and
one difference between N and the count value is an amount of cache lines reserved for non-isochronous caching.
11. (Original) The system-on-chip as claimed in claim 1, wherein:
when no isochronous devices request access to the system memory during a time limit, the count value is reset to zero.
12. (Currently Amended) A method to access a system memory, comprising:
providing translation agent hardware to calculate a physical address in response to an access request for the system memory, wherein based on the physical address a central processing unit operates a memory controller to access the system memory;
providing a cache memory in the translation agent hardware, wherein the cache memory provides a plurality of cache lines to store translation information for calculation of the physical address;
assigning each cache line a last-recently used (LRU) index value, wherein cache lines with greater LRU index values are preferentially released to be reassigned;
counting a count value showing an isochronous caching demand to use the cache lines of the cache memory; and
keeping LRU index values of cache lines assigned to non-isochronous caching not lower than the count value, and thereby isochronous caching takes precedence over non-isochronous caching, wherein:
LRU index values of different cache lines have integers from zero to (N-1) for setting; 
N is the total amount of cache lines; and
the LRU index values of the different cache lines are different and are decremented from the start cache line to the end cache line in the initial setting.
13. (Canceled)
14. (Currently Amended) The method as claimed in claim [[13]] 12, wherein:
when an empty cache line is assigned to correspond to a non-isochronous device, its LRU index value is set to the count value, and the LRU index values of the other cache lines not lower than the count value are all incremented by 1.
15. (Currently Amended) The method as claimed in claim [[13]] 12, wherein:
when a cache line corresponding to a first non-isochronous device is called by a second non-isochronous device, its LRU index value is changed from a reference value to the count value, and the LRU index values of the other cache lines lower than the reference value without being lower than the count value are all incremented by 1.
16. (Currently Amended) The method as claimed in claim [[13]] 12, wherein:
when a cache line corresponding to an isochronous device is called by a non-isochronous device, its LRU index value is changed from a reference value to zero, and the LRU index values of the other cache lines lower than the reference value are all incremented by 1.
17. (Currently Amended) The method as claimed in claim [[13]] 12, wherein:
when an empty cache line is assigned to correspond to an isochronous device, its LRU index value is set to zero, and the LRU index values of the other cache lines are all incremented by 1.
18. (Currently Amended) The method as claimed in claim [[13]] 12, wherein:
when a cache line corresponding to a first isochronous device is called by a second isochronous device, its LRU index value is changed from a reference value to zero, and the LRU index values of the other cache lines lower than the reference value are all incremented by 1.
19. (Currently Amended) The method as claimed in claim [[13]] 12, wherein:
when a cache line corresponding to a non-isochronous device is called by an isochronous device, its LRU index value is changed from a reference value to zero, and the LRU index values of the other cache lines lower than the reference value are all incremented by 1.
20. (Currently Amended) The method as claimed in claim [[13]] 12, wherein:
when a cache line with the greatest LRU index value is released and assigned to correspond to an isochronous device, its LRU index value is changed to zero, and the LRU index values of the other cache lines are all incremented by 1; and
when a cache line with the greatest LRU index value is released and assigned to correspond to a non-isochronous device, its LRU index value is changed to the count value, and the LRU index values of the other cache lines greater than the count value are all incremented by 1.
21. (Currently Amended) The method as claimed in claim [[13]] 12, wherein:
the count value is limited to lower than N; and
the difference between N and the count value is the amount of cache lines reserved for non-isochronous caching.
22. (Original) The method as claimed in claim 12, wherein:
when no isochronous devices request access to the system memory during a time limit, the count value is reset to zero.

Allowable Subject Matter
Claims 1, 3-12, and 14-22 are allowed.
The following is a list of the closest prior art:
Gill (SARC: Sequential Prefetching in Adaptive Replacement Cache, 2005) teaches separating of sequential vs random data in to different LRU lists.  See Gill page 2, item E2.  This does not teach any specific range of values of line index values associated with a line and fails to address isochronous data.  Therefore Gill cannot teach the recited “a translation agent hardware, coupled to the central processing unit, wherein the translation agent hardware calculates a physical address in response to an access request for the system memory and, based on the physical address, the central processing unit operates the memory controller to access the system memory, wherein the translation agent hardware further comprising: a cache memory that provides a plurality of cache lines to store translation information for calculation of the physical address; a cache management hardware, using which each cache line is assigned a last- recently used (LRU) index value, cache lines with greater LRU index values are preferentially released to be reassigned; and a counter, which provides a count value to show an isochronous caching demand to use the cache lines of the cache memory, wherein the cache management hardware keeps LRU index values of cache lines assigned to non-isochronous caching not lower than the count value, and thereby isochronous caching takes precedence over non-isochronous caching . . . wherein: LRU index values of different cache lines have integers from zero to (N-1) for setting; N is a total amount of cache lines; and the LRU index values of the different cache lines are different and are decremented 6 from a start cache line to an end cache line in an initial setting” as substantially recited in claims 1 and 12.
Babu (A Replacement Policy For Buffer Management In IPTV Services, 2013) teaches an LRU algorithm designed for isochronous caching (caching of video in this case) including the use of several types of LRU algorithms discussed in the reference.  Babu fails to teach an initial setting with cache lines 
Dolezal (Support for PREM on contemporary multicore COTS systems, 2019) teaches throttling non-isochronous data in favor of isochronous data but fails to teach applying this idea to LRU algorithms.  Therefore the reference fails to teach the combination of “a translation agent hardware, coupled to the central processing unit, wherein the translation agent hardware calculates a physical address in response to an access request for the system memory and, based on the physical address, the central processing unit operates the memory controller to access the system memory, wherein the translation agent hardware further comprising: a cache memory that provides a plurality of cache lines to store translation information for calculation of the physical address; a cache management hardware, using which each cache line is assigned a last- recently used (LRU) index value, cache lines with greater 
Krishnan (US 2019/0303303) teaches: “Each of the table entries includes a memory address field (i.e. memory address 1-N) to store the memory address of the accessed cache line and a counter (i.e. counter 1-N) to track the number accesses that have been made.”  Krishnan does not discuss the values of the counters at initialization and is silent to isochronous caching.  Therefore the reference cannot teach the combination of “a translation agent hardware, coupled to the central processing unit, wherein the translation agent hardware calculates a physical address in response to an access request for the system memory and, based on the physical address, the central processing unit operates the memory controller to access the system memory, wherein the translation agent hardware further comprising: a cache memory that provides a plurality of cache lines to store translation information for calculation of the physical address; a cache management hardware, using which each cache line is assigned a last- recently used (LRU) index value, cache lines with greater LRU index values are preferentially released to be reassigned; and a counter, which provides a count value to show an isochronous caching demand to use the cache lines of the cache memory, wherein the cache management hardware keeps LRU index values of cache lines assigned to non-isochronous caching not lower than the count value, and thereby isochronous caching takes precedence over non-isochronous caching wherein: LRU index values of different cache lines have integers from zero to (N-1) for setting; N is a total amount of cache lines; and 
Kaburaki (US 2017/0235681) teaches: “[0178] As described above, each tag entry stores an LRU timestamp used to select a replacement target cache line based on an LRU policy. When one of the cache lines is to be replaced because of a cache miss of the L2P table cache 131, processing of selecting a replacement target cache line is performed. In the processing of selecting a replacement target cache line, LRU timestamps corresponding to respective replacement target cache-line candidates are compared. Among the replacement target cache-line candidates, a replacement target cache-line candidate having the lowest LRU timestamp may be selected as a replacement target cache line. The cache line selected as a replacement target cache line is evicted. Then, the data in this cache line is discarded.”  Kaburaki paragraph 0178.  While timestamps are written in order (incremented) and may be represented as integers, the reference does not teach that the cache lines are written in order.  Also, Kaburaki is silent to isochronous caching.  Therefore the reference does not teach the combination of “a translation agent hardware, coupled to the central processing unit, wherein the translation agent hardware calculates a physical address in response to an access request for the system memory and, based on the physical address, the central processing unit operates the memory controller to access the system memory, wherein the translation agent hardware further comprising: a cache memory that provides a plurality of cache lines to store translation information for calculation of the physical address; a cache management hardware, using which each cache line is assigned a last- recently used (LRU) index value, cache lines with greater LRU index values are preferentially released to be reassigned; and a counter, which provides a count value to show an isochronous caching demand to use the cache lines of the cache memory, wherein the cache management hardware keeps LRU index values of cache lines assigned to non-isochronous caching not lower than the count value, and thereby isochronous caching takes precedence over non-isochronous caching wherein: LRU index values of different cache lines have 
Saidi (US 2017/0024327) teaches an initial value of cache lines each containing a number 1-N where N is the number of cache lines.  The reference does not teach the initial count value being incremented or decremented (or in any order) and the reference is silent to isochronous caching.  Therefore the reference cannot teach the combination of “a translation agent hardware, coupled to the central processing unit, wherein the translation agent hardware calculates a physical address in response to an access request for the system memory and, based on the physical address, the central processing unit operates the memory controller to access the system memory, wherein the translation agent hardware further comprising: a cache memory that provides a plurality of cache lines to store translation information for calculation of the physical address; a cache management hardware, using which each cache line is assigned a last- recently used (LRU) index value, cache lines with greater LRU index values are preferentially released to be reassigned; and a counter, which provides a count value to show an isochronous caching demand to use the cache lines of the cache memory, wherein the cache management hardware keeps LRU index values of cache lines assigned to non-isochronous caching not lower than the count value, and thereby isochronous caching takes precedence over non-isochronous caching wherein: LRU index values of different cache lines have integers from zero to (N-1) for setting; N is a total amount of cache lines; and the LRU index values of the different cache lines are different and are decremented 6 from a start cache line to an end cache line in an initial setting” as substantially recited in claims 1 and 12.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139